

117 HR 1026 IH: Lessening Addiction By Enhancing Labeling Opioids Act of 2021
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1026IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Stanton introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to require dispensers of certain opioids and opiates to affix on the container or package thereof a clear, concise warning that the opioid or opiate can cause dependence, addiction, and overdose, and for other purposes.1.Short titleThis Act may be cited as the Lessening Addiction By Enhancing Labeling Opioids Act of 2021 or the LABEL Opioids Act.2.Lessening addiction by enhancing labeling of opioids(a)In generalSection 305(c) of the Controlled Substances Act (21 U.S.C. 825(c)) is amended by striking which shall provide that the label and all that follows through the period and inserting the following: which shall provide that— (1)the label of a drug listed in schedule II, III, or IV shall, when dispensed to or for a patient, contain a clear, concise warning that it is a crime to transfer the drug to any person other than the patient; and(2)the label of any container or package containing an opioid or opiate listed in schedule II, III, IV, or V (other than a drug that is approved or authorized by the Food and Drug Administration for the treatment of addiction or an opioid use disorder) shall, when dispensed to or for a patient, contain a clear, concise warning that the opioids or opiates dispensed can cause dependence, addiction, and overdose.;(b)Prohibited actSection 402(a)(3) of the Controlled Substances Act (21 U.S.C. 842(a)(3)) is amended after distribute by inserting or dispense. (c)Regulations(1)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall prescribe final regulations to implement the amendments made by subsections (a) and (b), which regulations shall be effective beginning on the date that is 2 years after the date of enactment of this Act.(2)Interim rulesThe Secretary of Health and Human Services may issue the regulations required under paragraph (1) by interim rule to the extent necessary to comply with the timing requirement in paragraph (1).(d)ApplicabilityThe amendment made by subsection (b) applies beginning on the date that is 2 years after the date of enactment of this Act.